 In the Matter of E. S. ROBBINS,DOING BUSINESS As ROBBINS TIRE &RUBBER COMPANYandFEDERAL LOCAL UNION No. 21994, AFFILIATEDwITH THE AMERICAN FEDERATION OF LABORCaseNo. C-1473.DecidedApril30, 1940Rubber Tire Manufacturing Industry-Settlement:stipulation providing forcompliance with the Act,including disestablishment of labor organization asrepresentative ofemployees-Complaint:dismissed as to allegations of discrimi-nation against two employees and as to allegations of refusal to bargain-Order:entered on stipulation.Mr. Alexander E. Wilson, Jr.,andMr. John C. MoRee,for theBoard.Mr. W. H. MitchellandMr. Charles A. Poellnitz, Jr.,of Florence,Ala., for the respondent.Mr. Stockton Cooke, Jr.,of Sheffield, Ala., for the Federal.Mr. Sam E. Roper,of Birmingham, Ala., for the A. F. of L.-Mr: Clopper Almon,of Sheffield, Ala., for the Independent.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon--a second amended charge duly filed by Federal Local UnionNo. 21994, herein called the Federal, affiliated with the AmericanFederation of Labor, herein called the A. F. of L., the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Tenth Region (Atlanta, Georgia) issued its complaint datedOctober 5, 1939, alleging that E. S. Robbins, doingbusiness asRobbins Tire & Rubber Company, Muscle Shoals, Alabama, hereincalled the respondent, had engaged in and was engagingin unfairlabor practices affecting commerce within the meaning of Section 8(1), (2), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.'Copies of1The original charge was filed on May 22, 1939; an amended charge on May 29, 1939;and the second amended charge on October 5, 1939.All of the charges were signed "S. E.Roper, Representative, Federal Local Union #21994 (A. F. of L.)."On September 19,1939,the National Labor Relations Board ordered that the case arising upon the charges23 N. L. R B, No. 30.283034-41-vol. 23-31469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe complaint, of an accompanying notice of hearing thereon, and ofan amended notice of hearing were duly served upon the respondent,the Federal, and upon Muscle Shoals Independent Rubber Union,herein called the Independent, a labororganizationalleged in thecomplaint to be dominated by the respondent.With respect to the unfair labor practices, the complaint allegedin substance that : (1) the respondent contributed support to' anddominated and interfered with the formation and administration ofthe Independent; (2) the respondent, on or about April 29, 1939,discharged P. R. Tippett and Ottis Hargett and thereafter refusedto reemploy Tippet and did not reemploy Hargett until on or about,June 9, 1939, because of their membership in and activities in behalfof the Federal and because they engaged in concerted activities forthe purposes of collective bargaining and other mutual aid andprotection; (3) the respondent, on or about May 11, 1939, and at alltimesthereafter, failed and refused to bargain collectively with theFederal as the exclusive representative of employees in an appropri-ate bargaining unit composed of all production and maintenanceemployees, exclusive of truck drivers, shipping employees, andclerical and supervisory employees, although the Federal had beendesignated representative of a majority of such employees; and (4)by the foregoing acts, and by other acts and conduct, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On November 1, 1939, pursuant to an order issued by the RegionalDirector extending the respondent's time to answer, the respondentfiled an answer admitting certain allegations of the complaint con-cerning the nature and interstate character of his business, but deny-ing that he had engaged in any unfair labor practices.2Pursuant to the notice of hearing and amended notice of hearing,a hearing was held at Tuscumbia, Alabama, on November 9, 10, 13,14, and 15, 1939, before William B. Barton, the Trial Examiner dulydesignated by the Board.The Board, the respondent, the Federal,and the Independent were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.be consolidated with the case arising upon a petition filed on May 22, 1939, by the Federalwith the Regional Director which requested an investigation and certification of representa-tives pursuant to Section 9 (c) of the Act.The Board'sorder directed that a singlerecord should be made of the hearing upon the petition and upon the charges. Subse-quently, on April 9, 1940,the Board ordered that the two cases be severed,granted therequest of the Federal to withdraw the petition for investigation and certification ofrepresentatives,and ordered that the case arising upon said petition be closed.2 In his answer,the respondent moved to strike as indefinite certain allegations of thecomplaint.This motion was denied by the Trial Examiner in his Intermediate Report.The ruling is hereby affirmed. E. S. ROBBINS471At the opening of the hearing, the Independent filed with theTrial Examiner a motion to intervene which was granted as to theissues within the scope of the alleged violation of Section 8 (2) ofthe Act.At the conclusion of the Board's case, the TrialExaminergranted without objection a motion by counsel for the Board toconform the pleadings to the proof with respect to immaterial vari-ancesin matters such as names and dates.During the course of thehearing the Trial Examiner made other rulings on motions and onobjections to the admission of evidence.The rulings are herebyaffirmed.Thereafter, the respondent and the Federal filed briefswith the Trial Examiner.On January 18, 1940, the Trial Examiner filed his IntermediateReport, a copy of which was duly served upon the Federal, the Inde-pendent, and the Company. The Trial Examiner found that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and-(2) and Section 2 (6) and (7) of the Act, and recommended thatthe respondent. cease and desist therefrom, that he withdraw allrecognition from and disestablish the Independent as collectivebargaining representative, and that he take certain other affirmativeaction to remedy the unfair labor practices found.The Trial Ex-aminerfurther recommended that the allegations of the complaintthat the respondent had engaged in unfair labor practices withinthe meaning of Section 8 (3) and (5) of the Act, be dismissed.On January 19, 1940, the Board issued an order transferring thecase to and continuing it before the Board.On April 12, 1940, the respondent, the Federal, the Independent,and counsel for the Board entered into a stipulation in settlement ofthe case, subject to approval by the Board.3The stipulation providesas follows :STIPULATIONCharges and amended charges having been filed withCharles N. Feidelson, Regional Director of the National LaborRelations Board for the Tenth Region, a complaint was issuedand served on all parties wherein and whereby it was alleged thatE. S. Robbins, doing business as Robbins Tire & Rubber Com-s Prior to entering into said stipulation,the respondent and the Independent, on orabout February 7, 1940, filed exceptions to the Intermediate Report and requested theprivilege of oral argument before the Board and of filing briefs with the Board;and therespondent filed a motion to dismiss the case and another motion for leave to takefurther testimony on the ground that the respondent's plant was destroyed by fire onDecember 16, 1939,and is no longer in operation.On February 19, 1940, pursuant toleave granted,the respondent and the Independent filed briefs with the Board.In viewof the stipulation entered into by them on April 12, 1940, the exceptions to the Inter-mediate Report,the requests for oral argument,and the motions to dismiss and to takefurther testimony,are deemed waived. 472DECISIONS OF NATIONALLABOR RELATIONS BOARDpany, respondent herein, had engaged in certain unfair laborpractices in violation of Section 8, subsection (1), (2), (3) and(5) of the National Labor Relations Act.Pursuant to notice,a hearing was held at Tuscumbia, Alabama, on November 9, 10,13, 14 and 15, 1939, before William B. Barton, duly authorizedto act as Trial Examiner.At the hearing Muscle Shoals Inde-pendent Rubber Union was allowed to intervene as to the issueswithin the scope of the alleged violation of Section 8 (2).TheIntermediate Report of the Trial Examiner was issued on Jan-uary 16, 1940, and duly served upon all parties thereto on Jan-uary 19, 1940, wherein the Trial Examiner found that therespondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (1) and (2) and Sec-tion 2 (6) and (7) of the Act and had not engaged in unfairlabor practices within the meaning of Section 8 (3) and (5).Intervener, Muscle Shoals Independent Rubber Union, filed ex-ceptions to the Intermediate Report on February 6, 1940.OnFebruary 7, 1940, respondent filed exceptions to the IntermediateReport and a motion for leave to take further testimony on thegrounds that respondent's plant was destroyed by fire on Decem-ber 16, 1940, and no longer in operation.Respondent also fileda motion to dismiss on the same grounds as assigned for hismotion to take further testimony.It being the intention of the parties to dispose of the matterswhich have arisen, it is hereby stipulated and agreed, by andamong E. S. Robbins, by his attorneys, W. H. Mitchell andChas. A. Poellnitz, Jr.; Federal Local Union No. 21994, by itsattorney Stockton Cooke; Muscle Shoals Independent RubberUnion, by its attorney, Clopper Almon ; and John C. McRee,Attorney, National Labor Relations Board, as follows :IThe respondent, E. S. Robbins, is engaged in the manufactureand sale of automobile and truck innertubes and vulcanizingmaterials in his plant at Muscle Shoals, Alabama, which is oper-ated under the trade name of Robbins Tire & Rubber Company.The principal raw material used in the plant by respondentis rubber.During the year 1938 the rubber used by respondentin his plant was valued at $196,531.82, all of which was importedfrom foreign countries.Approximately seventy-four (74%) percent of this rubber was shipped to the. plant by rail or truck linesand twenty-six (26%) percent by respondent's own trucks.Dur-ing the same year respondent produced approximately 875,000 E. S. ROBBI'SX473innertubes which were sold for approximately $610,739.09.Ofthese tubes approximately 799,000 valued at approximately$557,341.63 were shipped to states other than Alabama.During the year 1938 the average number of employees inrespondent's plant was seventy-seven (77) and the averageweekly payroll was $1,946.72.Respondent admits that he isengaged in interstate commerce within the meaning of Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449.IIAll parties hereto waive all further or other procedure pro-vided by the National Labor Relations Act or the Rules andRegulations of the National Labor Relations Board includingthe making of findings of fact and conclusions of law.IIIUpon this stipulation, if approved by the National LaborRelations Board, and upon all proceedings heretofore had in thismatter and on the record in this case and all the pleadings, anorder may forthwith be entered by the said Board which ordermay be embodied in the consent decree (consent hereto beingexpressly given) and filed with the United States Circuit Courtof Appeals for the appropriate circuit, without further noticeof application for enforcement thereof, providing as follows:ORDERThe National Labor Relations Board hereby orders that E. S.Robbins, his'agents, successors and assigns, shall :1.Cease and Desist :(a)From in any manner interfering with, restraining orcoercing his employees in the exercise of the right to self organi-zation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid and protection as guaranteed inSection 7 of the Act;(b) In any manner dominating or interfering with the admin-istration of Muscle Shoals Independent Rubber Union or withthe formation or administration of any other labor organizationof his employees and from contributing support to Muscle Shoals,Independent Rubber Union or to any other labor organization ofhis employees. 474DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which will effectuatethe policies of the Act:(a)Withdraw all recognition from Muscle Shoals Independ-ent Rubber Union as representative of any of his employees forthe purpose of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employmentor other conditions of work and completely disestablish MuscleShoals Independent Rubber Union as such representative;(b) Immediately after operations in the plant are resumedpost and keep posted in conspicious places throughout the plantfor a period of at least sixty (60) consecutive days notices thatrespondent will cease and desist in the manner aforesaid;(c)Within ten (10) days after operations are resumed inrespondent's plant notify the Regional Director of the TenthRegion of the steps respondent has taken to comply herewith.(d)That the complaint be and is hereby dismissed as to theallegations of unfair labor practices within the meaning ofSection 8 (3) and (5) of the said National Labor Relations Act.IVIt is understood and agreed that the complaint, insofar as italleges unfair labor practices within the meaning of Section 8(3) and (5), will be dismissed.VIt is understood and agreed that the order to be issued by theNational Labor Relations Board is a consent order and there isno admission or finding that the respondent has engaged in anyviolation of the National Labor Relations Act.VIThe entire agreement is contained within the terms of thisstipulation and there is no verbal agreement of any kind whichvaries, alters or adds to this stipulation.VIIIt is,understood and agreed that this stipulation is subject tothe approval of the National Labor Relations Board and shallbecome effective immediately upon granting such approval.On April 18, 1940, the Board issued its order approving the stipu-lation and making it a part of the record in the case. E. S. ROBBINS475Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, E. S. Robbins, is engaged in the manufacture andsale of automobile and truck innertubes and vulcanizing materials inhis plant at Muscle Shoals, Alabama, which is operated under thetrade name of Robbins Tire & Rubber Company. During 1938 therespondent used $196,551.82 worth of rubber, the principal raw mate-rial used by the respondent in the manufacture of these products, allof which was imported from foreign countries. In 1938, the respond-ent produced approximately 875,000 innertubes which were sold forapproximately $610,739.09.About 799,000 of these innertubes, valuedat approximately $557,541.63, were shipped to States other thanAlabama.During 1938 the respondent employed an average of 77 persons inhis plant; and the respondent's average weekly pay roll was $1,946.72.The respondent admits that he is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.We find that the above-described operations of the respondent con-stitute a continuous flow of trade, traffic, and commerce among theseveral States and between the United States and foreign countries.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby or-ders that E. S. Robbins, doing business as Robbins Tire & RubberCompany, Muscle Shoals, Alabama, and his officers, agents, successors,and assigns, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid andprotection as guaranteed in Section 7 of the Act;(b) In any manner dominating or interfering with the administra-tion of Muscle Shoals Independent Rubber Union or with the forma-tion or administration of any other labor organization of his em-ployees and from contributing support to Muscle Shoals IndependentRubber Union or to any other labor organization of his employees. 476DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which will effectuate thepolicies of the Act :(a)Withdraw all recognition from Muscle Shoals IndependentRubber Union as representative of any of his employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment or other conditions of workand completely disestablishMuscle Shoals Independent RubberUnion as such representative;(b) Immediately after operations in the plant are resumed post andkeep posted in conspicious places throughout the plant for a period ofat least sixty (60) consecutive days notices that the respondent willcease and desist in the manner aforesaid;(c)Within ten (10) days after operations are resumed in the re-spondent's plant notify the Regional Director for the Tenth Regionof the steps the respondent has taken to comply herewith.AND IT Is FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent engaged in unfairlabor practices within the meaning of Section 8 (3) and (5) of the Act.